Exhibit 10.2

 

[g299241kii001.jpg]

 

RELOCATION POLICY

Chief Operating Officer

 

POLICY STATEMENT:

 

The purpose of this Relocation Policy (the “Policy”) is to provide a fair and
equitable relocation package to Massoud Safavi (the “Employee”), as an employee
of EF Johnson Technologies, Inc. (formerly known as EFJ Inc.) (the “Company”). 
Any modifications to this Policy must have advance approval in writing by the
Vice President of Human Resources and the Corporate Controller.

 

DISCRETIONARY AUTHORITY:

 

The Vice President of Human Resources and the Corporate Controller have the sole
discretionary authority to make eligibility determinations and to interpret the
terms of this Policy. Any statement, representation, agreement or understanding
of or with any employee or representative of the Company other than the Vice
President of Human Resources and the Corporate Controller relating to this
Policy is not binding, and will not be considered as a basis for any claim under
this Policy.  The decisions of the Vice President of Human Resources and the
Corporate Controller shall be binding and final.

 

REIMBURSEABLE EXPENSES:

 

The following is a list of those allowable expenses that can be presented for
reimbursement by the Employee. Only allowable expenses that are incurred between
January 1, 2009 and December 31, 2009 are eligible for reimbursement under the
Policy, and all reimbursements under the Policy must be made by December 31,
2009.  Receipts are required for reimbursement of these expenses.

 

The Company will reimburse the Employee for the following home sale
expenses/closing costs:

 

·                 Real estate commission fees (Up to 7%). *

 

·                 Attorneys fees – customary.

 

·                 State and local transfer taxes and fees.*

 

·                 Notary fees, acknowledgement fees, excise stamps, tax
certificates, recording fees.*

 

·                 Title insurance, abstract fees, escrow fees.*

 

1

--------------------------------------------------------------------------------


 

The Company will not reimburse the Employee for the following home sale
expenses/closing costs:

 

·                 Costs not normally and customarily paid for by seller.

 

·                 Repairs to home.

 

·                 Local or state property taxes.

 

NON-REIMBURSEABLE EXPENSES:

 

The Company will not pay for property damage, security deposits or prepayment of
rent.

 

REIMBURSEMENT OF TAX LIABILITY:

 

The Company will provide a “gross up” of the taxable reimbursed relocation
expenses to offset a portion of the Employee’s income tax liability.  The
gross-up will be utilized to pay additional federal, state, and local taxes
resulting solely from the reimbursement of the relocation expenses that are
regarded as taxable.  These include those items that have an asterisk “*”.  Any
payment made to or on behalf of the Employee that relates to taxes imposed on
the Employee shall be made not later than the end of the calendar year next
following the calendar year in which such taxes are remitted by or on behalf of
the Employee.

 

REPAYMENT OF RELOCATION EXPENSES:

 

If the Employee accepts benefits under this Policy, the Employee is required to
sign a Reimbursement Agreement requiring the repayment of relocation expenses
reimbursed by the Company pursuant to this Relocation Policy and the Relocation
Policy executed by the parties on November 15, 2007, if the Employee voluntarily
leaves employment within a one (1) year period following the last date the
Employee submits relocation expenses to the Company for reimbursement. 
Repayment will be prorated based on 1/12 of the total amount for each month
remaining in the one (1) year period.

 

POLICY MODIFICATION OR CANCELLATION:

 

The Company reserves the right to change, modify, and cancel this Policy at any
time.

 

MAXIMUM REIMBURSEABLE AMOUNT:

 

The maximum reimbursement offered for this relocation package is $143,575.35.
 This represents the reimbursable amounts supported by receipts that are
submitted by the Employee.  It also includes the “gross up” amounts that will be
applied to offset tax withholdings on those taxable expenses.

 

The Employee may elect any combination of allowable expenses to apply to this
maximum reimbursable amount.  Non-reimbursable expenses will not be reimbursed.

 

REIMBURSEMENT PROCEDURE:

 

The Employee will compile receipts for allowable expenses and complete an
Expense Reimbursement Form.  This form must be submitted to the Vice President
of Human Resources for approval and processing. All reimbursements under the
Policy will occur in accordance with the Accounts Payable Expense Report
processing procedure and must be made prior to December 31, 2009. As expenses
are reimbursed, the applicable taxable amounts will be reported as taxable

 

2

--------------------------------------------------------------------------------


 

income on the Employee’s payroll earnings detail report.  These amounts will be
“grossed up” to offset the Employee’s effective tax liability.  The total of the
expenses and the “grossed up” cannot exceed the maximum reimbursement amount.
 Large expenditures will be subject to payment advances based on presentation of
supporting documentation.

 

AT-WILL EMPLOYMENT

 

The offer and acceptance of this Policy does not constitute a contract of
employment for any definite term or definite period of time, or an indefinite
period of time.  The employment relationship remains at will and may be
terminated at any time by either the Company or the Employee for any reason or
no reason at all.

 

This Policy will expire December 31, 2009.  Acceptance is indicated by
Employee’s signature.  This signed document should then be returned to Human
Resources.

 

 

/s/ Massoud Safavi

 

12/4/08

Massoud Safavi

 

Date

 

 

 

 

 

 

EF Johnson Technologies, Inc.

 

 

 

 

 

 

 

 

By: /s/ Michael E. Jalbert

 

Dec. 04, 2008

Michael E. Jalbert

 

 

Chairman and CEO

 

Date

 

3

--------------------------------------------------------------------------------